Title: Enclosure: Account with Fielding Lewis, 20 April 1773
From: Washington, George
To: 

 

[20 April 1773]

A List of Sundrie Sums expected to be recd, & pd, by Colo. F. Lewis



Sterling
Currency


From Messrs Buckners

£616.13.0


Trustees of Colo. B: Moore or Exrs of Colo. Baylor
£401.11.0



Mr Armisteads Estate
108. 8.9



Treasury

12. 2.6


Colo. Bannister

32.10. 


Mr Montgomerie

32. 1.7


Colo. Warnr Lewis

40.   


Mr Norton for Mr Thruston

12. 1.9


Mr John Fry

31. 0.4


Mr Hill suppose

100.   



 £509.19.9
 £876. 9.2


Note—The Sum paid by Mr Montgomerie, be it little, or much, will go in discharge of my Claim upon Armisteads Estate and of course lessen the above Balle of £108.8.9 Sterlg.



Sterlg
Curry


To be paid to Mr Ths Hodge

£ 35. 0.0


Mr Robt Washington’s ordr

60.   


Captn Page if demd
£14.14.0




£14.14.0
£ 95. 0.0


To Wm Crawfords order in favr of Jno. Hite I beleive to Ths Lawson

50.   



   
      
         Brot up
         £509.19.9
         £ 876. 9. 2
      
      
         Captn Kenn[ed]y
         150      
      
      
         Thos Logan
          52.15. 8
      
      
          
         
         
      
      
          
         
         
      
      
          
         
         
      
      
          
         
         
      
      
         
         £509.19.9
         £1079. 4.10
      
   
   
£14.14.0
145. 0.0


Wren
40.   


Dr Ross
44.   


Dr Johnn
30.   


Mr B.
75.   


Church
30.   


Colvill
550.   


£14.14
£914.   


Note, If Colo. Lewis’s Collections would not pay the within Sums of £35, 60 & £50 Cury & £14.14 Sterg, & enable him to remit me, over and above the further sum of £300 he is in that case to raise the

Difficiency by a Sale of Bills for wch purpose three Sets were sent to wit one of £100—one of £80—& one of £60 Sterlg all drawn upon Robt Cary Esqr. & Co. at 60 days sight the 20th of Apl 1773.
